Case 3:18-cv-00592-RDM-MCC Document 58 Filed 01/07/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARMONI MASUD JOHNSON,

Plaintiff :
V. : 3:18-CV-592
: (JUDGE MARIANI)
SGT. BIENKOSKI, et al., :
Defendants
ORDER

AND NOW, THIS x DAY OF JANUARY, 2021, upon review of Magistrate
Judge Carlson’s Report & Recommendation (“R&R”) (Doc. 55) for clear error or manifest
injustice,’ IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 55) is ADOPTED for the reasons stated therein.

2. Plaintiffs “request” for summary judgment as a result of Defendant Devers’ “willful
conduct to lie” and for default against this defendant (Doc. 51) is DENIED.

3. The case is REMANDED to Magistrate Judge Carlson for further proceedings

  

consistent with this Order.

UMALA WA

 

Rabert D> Mariani
United States District Judge

 

‘ For purposes of clarity, the Court recognizes that, following the issuance of the present R&R
(Doc. 55), Plaintiff filed two documents, entitled “Independent Supplemental Issue” (Doc. 56) and “Request
for Reconsideration Pursuant to Federal Rule of Civil Procedure Rule 60(a)(6)” (Doc. 57). The Court has
reviewed both documents and determined that neither submission relates to the R&R which the Court
adopts herein, nor can they be reasonably construed as objections to the pending R&R, and thus the Court
applies a clear error or manifest injustice standard.
